 220DECISIONSOF NATIONALLABOR RELATIONS BOARDOrleans Mfg. Co.,Inc. and United Furniture Work-ers of America,AFL-CIO. Case 1-CA-5805March 11, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn September 21, 1967, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain, affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other al-leged unfair labor practices and recommended thatsuch allegations of the complaint be dismissed.Thereafter, the Respondent filed exceptions andthe General Counsel filed cross-exceptions to theTrial Examiner's Decision, and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the. TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and supporting briefs, and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Ex-aminer,with the following modifications.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging employee Kenneth Prue, andthat it committed independent violations of Section8(a)(1) by interrogations of employees, creatingthe impression of surveillance of union activities,and maintaining an overly broad no-solicitationrule.However, we do not agree with the Trial Ex-aminer's conclusion that the Respondent's promiseof certain wage increases and their effectuationduring the Union's organizational drive did not con-stitute a violation of Section 8(a)(1) of the Act.'Certain of the Respondent's exceptions relate to the Trial Examiner'scredibility findings It is the Board's established policy, however, not tooverrule the Trial Examiner's resolutions with respect to credibility unless,as is not the case here,the preponderance of all the relevant evidence con-vinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd 188F 2d 362 (C.A 3)2That is,the Respondent purportedly felt that all employees,rather thanThe Federalminimum wage was increased to$1.40 effective on February 1, 1967, and tobecome $1.60 on February 1, 1968.At variousmanagement meetingsduring 1966 after the enact-ment of the amendment,Respondent expressed thefear that the new rate would price it out of the mar-ket, and it retained a personnel consultantto arriveat a method of complying with the law by the effec-tive dates in the context of the Respondent's exist-ing incentive-rate and day-rate systems.The lattertype of compensation pattern had a minimumbeginning wage for various job classifications, and aprobationary period for newly hired employees. Italso provided for periodic wage increases, whichresulted in wage spreads based on length of em-ployment.According to theRespondent,itwanted tocomply with the law in a gradual manner so that thehigher cost of labor would not have to; be absorbedat one time, and it therefore raised, the lowestbeginning day rate to $1.40 per hour on October10, 1966.Although it claims that its later increase,described below, was brought about by the desireto preserve the wage spreadsin its-system in orderto be fair to all employees,' the Company did notgrant an increase to older employees at that time.On January 16, 1967, Respondent informed theemployees of an increase and on February 1, 1967,it raised the wages of all nonprobationary day-rateemployees who were making less than $1.50 to thatamount, and the wages of those who were making$1.50 or more by 6 cents per,hour. The Respon-dent raisedthe overallwages of its incentive em-ployees by increasing the amount of their vacationpay.At thesame time,however,the Respondentalso had to lay off a number of employees becauseof a decrease in available work caused by a reduc-tion in its backlog of orders.Unlike the Trial Examiner, we conclude thatthese increases were in violation of Section 8(a)(1)insofar as they exceeded the minimum required bylaw.The January 16 announcement and theFebruary 1 increase took place during the union or-ganizational drive and in the context of other unfairlabor practices.' The Respondent's concern aboutbeing priced out of the market by the $1.40minimum and its contemporaneous layoff of em-ployees are inconsistent with a wage increase overand above the legal minimum. Finally, the Respon-dent's alleged desire to be fair to all employeesonly new hires, should receive some benefit because of the new minimumwage, and that it would be inequitable to hire a new man at $1.40 and alsoto pay an older employee, whose wage rate was based on a lower minimumwage and longer tenure, the same amount3 The peak of union activity seems to have been between the December5 meeting of employees with the Furniture Workers and January 23, 1967,the date Prue was unlawfully discharged. ORLEANS MFG. CO., INC.221would, by its own logic, have required a wage in-crease for employees with longer tenure on Oc-tober 10, 1966, when it raised the minimum start-ing wage to $1.40. This reasoning leads us to theconclusion that the Respondent promised andgranted the wage increases over the minimum wagefor the purpose of discouraging membership in orassistance to the Union, and we find that theRespondent thereby violated Section 8(a)(1) of theAct .4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Orderthe Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Orleans Mfg. Co., Inc.,Orleans, Vermont, its -officers,agents,successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order,as hereinmodified:1. Insert the following as paragraph 1(b) of the,Trial Examiner's Recommended Order,reletteringthe present 1(b) as 1(c):"(b) Promising-or granting wage increases for.the purpose of interfering with,restraining,orcoercing its employees in the exercise of rightsguaranteed them in Section 7 of the Act; provided;however, that nothing herein shall be construed asrequiring the Respondent to withdraw, change, orabandon any of the wages currently enjoyed by itsemployees."2.Change the period at the end of new para-graph 1(c) to a comma, and add the followingthereto: "except to the extent that such right maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reportingand Disclosure Act of 1959."3. In the Appendix attached to the Trial Ex-aminer'sRecommended Order insert the followingas the fourth indented paragraph:WE WILL NOT promise or grant- wage in-creases for the purpose of interfering with,restraining, or coercing our employees in theexercise of rights guaranteed them in Section 7of the Act; but nothing in the Order of the Na-tional Labor Relations Board requires us tomodify or change the wages which our em-ployees now enjoy. _4 Member Fanning would adopt the Trial Examiner's dismissal of thecomplaint as to the wage increases for the reasons stated inthe Trial Ex-aminer's DecisionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G.GREGG,Trial Examiner:This proceedingwas conducted in Newport, Vermont, on May 10,11, and 12,1967,on -complaint of the GeneralCounsel and answer of the Orleans Mfg. Co.,Inc.,herein called the Respondent.The complaint al-leges violationsby theRespondent of Section8(a)(1) and (3) of the Act. At the hearing allparties were represented by counsel and were af-forded full opportunity to be heard,to examine andcross-examine witnesses,and to present evidence.The General Counsel, the Respondent, and theUnion submitted briefs which have been carefullyconsidered. Subsequent to the close of hearing, amotion was made by the General Counsel datedJuly 6, 1967, to correct the official report ofproceedings. The motion is hereby granted.Upon the entire record, and my observation ofthe demeanor of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent is andhas been at all timesmaterial herein a corporation duly organized underand existing by virtue of the laws of the State ofVermont,maintainingits principal office and placeof business at the town of Orleans, county of Orle-ans, and State of Vermont, and is and continouslyhas been engaged at its Orleans plant in the manu-facture, sale, and distribution of furniture and re-lated products. The Respondent in the course andconduct of its business causes and has continuouslycaused, at all times material herein, large quantitiesof lumber and hardware used by it in the manufac-ture of furniture to be purchased and transported ininterstatecommerce - from and through variousStates of the United States other than the State ofVermont; and causes and continuously. has caused,at all times material herein, substantial quantities offurniture to be sold and transported from said plantin interstate commerce to States of the UnitedStates other than the State of Vermont. In itsoperations the Respondent annually ships productshaving a valuein excessof $50,000 to points out-side the State of Vermont. It is admitted, and I find,that the Respondent- is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe UnitedFurnitureWorkersofAmerica,AFL-CIO,hereinafter referred to as the Union, is a 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe General Counsel alleges that the Respondentdiscriminated in regard to the hire or tenure orterm or conditions of employment of Kenneth Prue,an employee at its Orleans plant, by discharginghim on or about January 23, 1967, and failing andrefusing to reinstate him to, his former or substan-tially equivalent position of employment, for thereason that he joined or assisted the Union or en-gaged in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection.Additionally the General Counsel allegesthat the Respondent interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed by Section 7 of the Act, thereby violat-ing Section 8(a)(1) of the Act, by interrogating em-ployees- concerning union meetings and union ac-tivities through Supervisor Frank Gilfillan on orabout December 4, 1966, and January 9, 1967;creating the impression of surveillance of union ac-tivitiesand interrogating employees concerningunion activities through Supervisor William Curtison or about January 18, 1967; that on or aboutJanuary 16, 1967, by Supervisor and Agent BjarneKvingedal, offered, promised, and granted a wageincrease to its employees for the purpose ofdiscouraging membership in or ,assistance to theUnion; and that the Respondent at all times materi-al herein maintained a rule forbidding distributionof literature on the Respondent's premises without-written authorization. The General Counsel allegesthat by and'through the foregoing acts the Respon-dent is engaged in and has committed unfair laborpractices within the meaning of Section 8(a)(3)and (1) of the Act.The Respondentadmitsthe discharge of KennethPrue on January 23, 1967, as alleged in the cool-plaint, but denies that the discharge was for thereason advanced by the General Counsel, contend-ing that Prue was discharged for threatening his fel-low employees Guyette and Dow. The Respondentdenies the commission of any other unfair laborpractices as alleged in the complaint.A. BackgroundThe record discloses that around November 1,1966, Kenneth Prue, an employee of the Respon-dent, was contacted-and asked to solicit in behalf ofthe International Association,of Machinists in orderto unionize the `Respondent's mill. Prue and, an or-ganizing committee were provided with authoriza-tion cards and commenced activities. Later inNovember, Prue was contacted' by representativesof the United Furniture Workers and, after discus-sions,Prue arranged for the two competing unionsto debate the relative merits of each.- A debate wasscheduled for the night of December 5 at Morgan,Vermont. On November 28, Bjarne Kvingedal, theRespondent's general manager, gave a speech oncompany time to employees at the plant .in whichhe indicated among other things that there weretwo unions trying to get into the plant and in whichhe reminded the employees of 'a strike which hadoccurred at the Butterfield Company in Derbyline,Vermont, indicating that the employees at thatplant had been out of work for 10 weeks and wouldtake 4 years to recoup what they had lost; that ifthe Union came in the employees would have topay a minimum of $5 in union dues per month.Kvingedal advised the employees that if anyone wasthreatened in connection with the, organizing cam-paign it should be reported immediately to the of-fice.On December 5, the night that the debate wasscheduled, Prue was advised that the InternationalAssociation of Machinists was not going,to debate.In lieu of the debate a meeting was held that nightinNewport, Vermont, attended by about 15 em-ployees and Furniture Workers Union Agents Mor-ton and Marino. After a general discussion of theadvantages and disadvantages of unionism, the menat the meeting decided to attempt to-get the Furni-tureWorkers Union into the plant. Marino pro-vided authorization cards and advised the men notto solicit signatures on company time. The recorddiscloses that between December 5, 1966, andJanuary 23, 1967, the date of Prue's discharge,about 130 authorization cards on behalf of theUnion were signed by employees of the Respon-dent. Of these 130 cards about 12 to 15 had beenpersonally solicited by Prue, of which one card wasactually signed and obtained by him. It is admittedand I find that Prue was active in the organizingcampaign and that the Respondent had knowledgethereof.B.The Discharge of Prue1'.The factssurrounding the alleged threats toDawsonDaniel Beaton, Prue's supervisor, testified that onSaturday, January 21, he met Dawson, who toldhim that the night before Dawson-and Prue had hada fight. According to Beaton, Dawson stated thatthe fight was over signing a card, a union card, thatDawson would not sign the card. Later that day,Kvingedal telephonedBeaton,andBeatondiscussed the matter with him.Ralph Dawson, an employee of the Respondentfor 1 -1 years, testified that he had known KennethPrue for approximately 15 years, that on the day ofPrue's discharge he, Dawson, was called to Mr.Walker's officewhere he met with _ CompanyRepresentativesKvingedal,,Walker,., and Beaton.According to Dawson, Kvingedal told Dawson-thathe had heard some rumors that Prue and 'Dawson ORLEANS MFG. CO., INC.223had had some trouble and he was interested inknowing whether it was over union matters. Kvin-gedal asked Dawson if Prue was threatening himover the signing of the union card and, according toDawson, Dawson answered, "No." Dawson testifiedfurther that Kvingedal told him how he, Kvingedal,thought Prue was conducting illegal practices insecuring names for the Union. Dawson testified thatat no time did he tell anyone that he and Prue hadfought over a union matter and testified further thatKenneth Prue had never told him that he wouldlose his job if he did not sign a union card nor didPrue ever threaten him in any way to get him tosign a union card. Dawson recalled having madethe statement that "would be a cold day in hell" be-fore Kenneth Prue got him to sign a union card. Asto the actual tussle between Dawson and Prue,Dawson testified that he was probably pretty wellintoxicated at the time so he could not really saywhat the fight was about, but he did testify that theUnion was not mentioned as far as he could re-member. According to Dawson, sometime afterPrue's discharge that morning, Beaton told him thatthe tussle between Dawson and Prue had nothing todo with Prue's discharge inasmuch as the Companyhad taken into account the fact that the two menhad been drinking at the time of the fight.Beaton, in his testimony, indicated as follows:Q. Did he tell you he'd been threatened byPrue?A. Not-prior to this, no.Q. Did he tell you when you saw him onSaturday, the 21st, that he'd been threatenedby Prue?A. He told me he had a fight with Prue.Q. Did he tell you he had been threatenedby Prue?A. He told me he had a fight. I assumed hewas threatened.Q. Did he tell you he was threatened byPrue?A. Verbally using the word threat?Q. Yes.A. No.Based on my observation of Dawson as hetestified, I credit his testimony that he at no timestated to anyone that he and Ken Prue had foughtover the matter of the Union or the signing of theunion authorization card and I credit his statementthat at no time did Kenneth Prue in any waythreaten ,him.2.The factssurrounding the allegedthreats toJamesGuyetteJames Guyette, an employee of the Respondent,testified that he was a 'sealer-sprayer at the Respon-dent's plant at Orleans and that his work stationwas quite close to Kenneth Prue's. Guyette testifiedthat sometime prior to the speech by Kvingedal inNovember, Kenneth Prue approached him andasked him to sign a card for the Machinists Union.Guyette indicated that he did not sign the card; thatwhen Prue asked him for the card he said he wasnot signing the card mainly because the MachinistsUnion would not work in a furniture factory. Sub-sequently in December, Prue gave him a union cardfor the Furniture Workers of America asking himto take the card,sign it,and bring it back the nextday.Guyette testified that a day or two later Prueasked Guyette if he had signed the card; Guyettesaid, "No."Q.What did he say?A. He said if I don't sign the card, it is possi-ble I will lose my job.In another version of the same exchange Guyettetestified as follows:Q.Would you tell us exactly what he said toyou?A. He come to me and asked for the unioncard, and I told him no, I did not have it. Thenhe asked me why not. I told him I want moretime to think about it. Then he said I'll lose myjob if I don't sign the card.According to Guyette, from the timehe was al-legedly threatened around December 12 or 13 untilsometime in January,Kenneth Prue would come byhis place from time to time and query him aboutthe card,and that Kenneth Prue would indicatethat if Guyette would sign the card, he would makethings go more smoothly. Prue is alleged to have in-dicated that if Guyette did not sign the card, whenthe Union came into the mill, Guyette would haveto pay $15 more than anyone else. Guyette testifiedthat between December 13 and January 1,at timeswhen the production line was slowed down orstopped, Prue would also make gestures indicatingthat if Guyette signed the card things would gosmoothly.Q.Well what kindof gestures?A. Like when I am standing there with myline filled and empty at the other end, hewould be down by his booth,I'm standingthere doing nothing. He'd put his palm, outtake his hand like this, as to 'sign the unioncard, and things would go smoothly.'Guyette testified further that about the secondweek in January, around the 10th, he had anotherconversation with Kenneth Prue when Prue cameby the spray booth and asked if he had the card.Guyette told him he did not. At this point accord-ing to Guyette, Prue said that if Guyette did not'The Respondent's offer to adduce additional testimony tending toprove that Prue threatened Guyette by allegedly stopping the productionline and making gestures indicating that, if Guyette signed the card, theproduction would be resumed was rejected in view of the clear admissionby the Respondent that it had no knowledge of,such alleged action at thetime of Prue's discharge and that such action played no part in the decisionto discharge Prue 224DECISIONSOF NATIONAL LABORRELATIONS BOARDsign the card he would lose his job.Guyette allegedthat Prue also repeatedthat if he did notsign thecard he would have to pay $15 more thananybodyelse if theUnion got in.Guyette,however,had previouslystated thatPrue passedhis boothand said that if he did notsign the card Prue"would see toit" that Guyettewould, have to pay $15 initiationpay if the Uniongot in.Q.Was thatstatement true when you madeit?A: To an extent it was.Guyette alsoadmittedthat he hadtold another em-ployee,Therrian,that Prue had toldGuyette thathe could beprotectedby signing the card and thathe would alsobe protected by Federal law.Prue,in his testimony,denied thathe ever toldGuyette thatunlessGuyette signed the card hewould lose his job. He did not recall that he everstated to Guyette thatunlesshe signed the card itwould 'cost him $15 if the Uniongot in.Prue didrecall that he had told other people in connectionwith the union campaign that if the Union got inthose who did not sign cards would have to pay aninitiation fee. probably $15 more or less dependingon what the committee decided.Guyette testified further that ultimately atBeaton's request he went to Walker's office wherehe met with Walker and Kvingedal and where Kvin-gedal asked him if any rough play or threats weregoing on.Just what Guyette told Kvingedal is; notclear.In his testimony Guyette said that when hewent to the office,he told Kvingedal that Ken Pruehad come tohim saying that if he, Guyette,did notsign the card,he would get fired,and that Pruewould see to it that Guyette would pay $15 if theUnion, got in.However, on cross-examination,Guyette stated,that he advised Kvingedal that Pruecame by his booth and said that if, he,Guyette, didnot sign the-card,he could get fired at any timewithout any warning,but if he did sign the card hecould not get fired or laid off because he would beprotected by signing the card and by a Federal law.Guyette testified that this statement,as given toBoard investigators,was what he had told Kvin-gedal in the meeting. Based on my observation ofthedemeanor of the witness, Guyette, as hetestified,his lack of directness, his variations intestimony concerning the statements alleged tohave been made to him by Prue and his admissionof dislike for Prue,I do not credit his testimony. Iam persuaded and I find from the record thatGuyette stated to Kvingedal that Prue told him thatif he did not sign the card he could get fired at anytime without warning but if he did sign the card hecould not-get fired or laid off because he, would beprotected by signing the card and by a Federal law.I also find that while undoubtedly Prue made state-ments to Guyette requesting-that the card be signedand returned,these statements urging Guyette tosign the card,and pressing for an early signature,were made in an attempt to "sell,"the Union toGuyette,and,I do not find them to be threats butview them more as statements indicating that thesigning of the card would mean job protection, andadvising Guyette that if and when the employeesselected the Union as their bargaining representa-tive he could anticipate the payment of an initiationfee which could be saved by an early signing of thecard.I find therefore not only that Prue did notthreaten Guyette,but that Guyette's statement toKvingedal concerning Guyette'sdiscussionswithPrue were not such as to clearly indicate to Kvin-gedal that Prue had actually threatened Guyette.3.The facts surrounding the alleged threats to Mrs.DowMrs. Samira"Vicky"Dow, an employee of theRespondent,testified that she worked on the sameconveyer belt as did Kenneth Prue.According-toMrs. bow,Prue approached her about a week be-fore his discharge at her working area near the con-veyer belt inside the finishing room and asked if shewere going to join the Union and when she said no,she was not interested, he said that if she did notjoin the Union she would not be working there longand that if she would smarten up she would' begetting more pay. According to Mrs. Dow, this con-versation began within the mill and continued whilethey walked all the way out to the smoking areawhere the employees took their break. Mrs. Dowtestified that some time later and prior to Prue'sdischargeshe toldMr. Curtis,her foreman,of thisconversationwith Prue. Subsequently she wascalled to Beaton's office and finally was called toKvingedal'sofficewhere 'she met with Kvingedaland Walker.According to Mrs.Dow, she told themthat Prue had talked to her about joining the Unionand that she just was not interested and that Pruehad stated that if she did not join the Union shewould not be working there long. According toMrs. Dow,at the time Prue was alleged to havestated that she would not have a job, no one elsewas present but that when they got out to thesmoke break area, there were a few'individualsaround but they were not listening to what Mrs.Dow and Prue were discussing. According to Mrs.Dow, "They were not interested."0. It's your testimony that Dean Sweeneywas not there at that time?A. Dean Sweeney wasn't there with us.Q.Was Dean Sweeney outside,during thebreak?A. He might have been. I don't know.Q. Do you remember if he was?A. But he wasn't listening to what we weretalking about.Q.Well, you don'tknow that, though, doyou?'A.Well; I'm positive.- ORLEANS MFG. CO., INC.225Q. You don't know if Sweeney heard whatyou were talking about, do you?A.Well, ,ldon't think Sweeney's interestedin that much.Mrs. Dow testified further as follows:Q. How about your daughter, was shearound when you were out on break?A.My daughter was, there, yes, but -shewasn't listening to what we was talking about.She doesn't get involved with my arguments.Q. Your daughter was standing out there,wasn't she, when you and Prue were talking?A. Yes, she was standing there side of therail.,Q.And her husband was there too, wasn'the?,A. Her husbandwas therewith her.In his testimony Prue denied ever discussing theUnion with Mrs. Vicky Dow except on the one oc-casion when he had had a conversation with Mrs.Dow concerning the Union outside the mill in theafternoon at breaktime. Prue denied that he hadever solicitedMrs. Dow to sign a union card anddenied that he told her that if shedid not sign, acard she would lose her job.Mrs.Gwendoline Blake, an employee of theRespondent, testified that she was Mrs. _ Samira "-Vicky'''Dow's daughter. Mrs. Blake testified thatshe was present on an occasion when Prue and hermother were talking about the Union. This tookplace, according to Mrs. Blake, at a coffee breakjust outside the- mill and present were Prue, Mrs.Blake's mother, Vicky Dow, Mrs. Blake's husband,Dean Sweeney, and several other people. Accord-ing to Mrs. Blake, she heard Prue tell her motherthat if anyone should want'a union itshould beMrs. Dow, that' Mrs. Dow had been there for 14years and that the Company hired people off thestreet and paid them more, money an hour thanthey paid to Mrs. Dow, and that a union would pro-tect Mrs. Dow's seniority. According to Mrs. Blake,at this time, her husband or one of those presentsaid, "that's right." Mrs. Blake testified that she didnot remember Prue telling her mother that if shedid not join the Union she would not have a job.Nor did 'she remember Prue telling her mother thatif she did not sign a card, she would not have a job.Nor did she remember Prue telling her mother thatif'she did not join the Union or if, she did not sign acard she would not be working there- long.. Mrs,Blake testified that she did -not hear Mr. Pruethreaten her mother in-any manner on that occa-sion.-In her testimony,Mrs. Blake,however, in-dicatedthat she did not have a clear memory of the-incident.Dean Sweeney,an employee of the Respondentand one of Prue's coworkers, testified that he wasan employee of the Respondent, had been em-ployed at the Orleans' plant for almost 6 years, andhad worked with Prue in thesamedepartment.Sweeney testified that he had a routine that he nor-mally followed at breaktime and that almost everyday he took this break with Ken Prue, in which theywent outside the main exit, out in front of the mill,and had a cigarette, Sweeney testified that he waspresent outside the plant during a break, when Prueand Vicky Dow discussed the Union and that theirunion discussion took'place on only one occasion,around the middle of January 1967. He testifiedthat also present beside Prue and Mrs. Dow wereMr. and Mrs.- Blake. According to Sweeney, thediscussion about the Union began outside the plant.While he, Sweeney, and Kenneth Prue were talkingabout the Union, Mrs. Dow overheard their conver-sation and said they did not need a union. Pruethen told her that she had worked there, if anyoneshould wanta union sheshould, she had been therealmost 14 years and that there were women work-ing there for 6 months -who were making more thanshe was.According to Sweeney, at this time Mr.Blake said, "that's right." Sweeney testified that healso went back into the plant with Ken Prue whenthe break was over and that he had also walked outof the plant with Ken Prue when the break started.Sweeney testified that Prue did not ask Mrs. Dowto sign a union card on this occasion,nor did he askMrs. Dow to join the Union. Sweeney stated thatPrue'did not tell Mrs. Dow that if she did not jointhe Union she would not be working there long.Based on my observation of the witness Sweeneywhile he testified, I credit his testimony.In view of my observation of the demeanor of thewitness Mrs. Dow as,she testified, and in view of mycrediting the testimony of Mrs._ Blake and Sweeney,both of whom essentially contradicted Mrs. Dow'sversion, I do not credit Mrs. Dow's testimony andam persuaded and I find that no threats were madeto Mrs. Dow by Prue.-4.The discharge of Prue by KvingedalBjarneKvingedal; theRespondent'sgeneralmanager,testified that on January 21 he was in-formed about a fight between Prue and,Dawsonover the Union. According to Kvingedal, he con-tactedMr. Walker who indicated that he too hadheard about the fight. They then conferred withDan Beaton, who also said that he had heard aboutit.Kvingedal testified, that this disturbed him, andhe was "concerned About it." According to Kvin-gedal;on Monday morning,,January 23, KvingedalsummonedDawson who told -Kvingedal that he hadhad a fight with Kenneth Prue-and it was about theUnion.Kvingedal asked Dawson if Prue wasthreatening him, and Dawson allegedly said no, hecould -handle his own problems,atwhich point-Dawson left and went back to work,. According to350-999 0 - 71 - 16 226DECISIONS OF NATIONALKvingedal at this time he had a call from Beaton,who told him that one of the' employees, JamesGuyette, had been threatened and wanted to speakwithKvingedal.Kvingedal interviewed Guyette,who according to Kvingedal, said that Prue hadbeen "bugging" him and threatening him and say-ing that if he did not sign a card he would not havea job at the plant and that if Guyettedid not sign acard, when the Unioncame'in itwouldcost him$15 more than anyone else. About thissame time,Kvingedal testified, he receivedanother call, thistime it was Mrs. Samira "Vicky" Dow, an employeeof the Respondent, who had talked toher super-visor and wished to talk to Kvingedal. According toKvingedal, Mrs. Dow told him that Prue had been"bugging" her too, had been talking to her aboutsigning acard, and that if she did notsign a card,she would not have a job. At this point, accordingto Kvingedal, he felt that he had to fulfill his obliga-tion, having promised his employees'that he wouldpersonally take care of any situation involvingthreats. Kvingedal testified that he then called Prueto the office. "I said Ken, I said you remember thespeech I 'gave, and I said that no one had to join theunion to work at Orleans Manufacturing, but themain thing was this, if anyone is threatened I willtake care of this myself personally, and this is justwhat's happening, I said with that, Ken, I said theyhave a job, you don't. I said I want you to leave theplant immediately." Kvingedal testified that he didnot remember whether or not Prue denied makingthe threats, but' he thought that he rememberedthat Prue had said he did not threaten anybody, butthat was all. Kvingedal did admit in his testimonythat he had held up his hand to shut up Prue. Kvin-gedal testified that his decision to discharge Prueon January 23 came after he spoke with VickyDow. He testified that after making the decision todischargePrue,he called Prue to his office,although normally -he would have consulted cardsor records of an individual before discharge, butthat he did not do it in this case. Kvingedal testifiedthat the two things that really prompted him intodischarging Prue were the charges of Guyette andVicky Dow concerning the incidents in which theywere allegedly threatened by Prue.Kenneth Prue testified that on January 23, 1967,in the morning between 9:30 and 9:40 he was ap-proached by Curtis who said that Prue was wanteddown at the office. Prue went to Walker's office: Inthe office at that time was Kvingedal, the generalmanager;Walker, the assistant general -manager;Prue's supervisor,Beaton;and Prue's foreman,Curtis. According to Prue, Kvingedal asked Prue -ifhe remembered Kvingedal's speech about nothreatening in the mill. Prue said no one wasthreatened but Kvingedal went on to say that hewas doing the talking. As he said this Kvingedal, ac-cording to` Prue, put out his hand with his paten-for-ward to -shut Prue up. According to Prue, at thispoint Kvingedal informed him that Kvingedal pos-LABOR RELATIONS BOARDsessed signed statements stating that Prue hadthreatened individuals in the plant and that as, far asKvingedal was concerned, Prue was all through.Everyone got up, Kvingedal walked out, and every-one started for the door. As Prue got to the door heasked Beaton if this meant he was fired and Beatonsaid he guessed so. Prue then asked for -his checkand was told that he would have to wait for hischeck because it had to go through the IBMmachine. Beaton asked Curtis to go upstairs-and getPrue's jacket; Prue, however, went up behind him.Curtis took Prue's jacket off the hook; Prue tookthe jacket from him and walked out the door.Prue denied threatening any employee in orderto get him to sign an authorization card for theUnion. Prue also denied telling any employee thathe or she would lose his job if he did not sign anauthorizationcard.Therewasconsiderabletestimony spread on the record going to thequestion of whether or not Prue was prone to be abrawlerand indicating Prue's involvement inseveral so-called brawling incidents. However, inhis testimony Prue gave reasonable explanations ofthese incidents and I am persuaded and find nobasis on this record for concluding that Prue was aconfirmed brawler who might be disposed tothreats.Basedonmy careful observation of thedemeanor of the witness Prue, as he testified, I ampersuaded that Prue testified in a straightforwardand honest manner and I credit his testimony.While there is no doubt -in my -mind that Prue "-talked up the Union" and undoubtedly made state-ments indicating arguments in favor of bringing theUnion into the plant and urging employees to join, Iam convinced on this record that Prue did not infact threaten either Guyette or Mrs. Dow. While itis true that Prue's testimony is contradicted by-thatof Guyette and Dow I have already indicated that,based on my observation of the demeanor of wit-nessesGuyette and Dow, the variations in theirtestimony, and-the contradiction of their testimonyby credible testimony of record, I do not find theirtestimony persuasive and' I do not credit' their ver-sions. I find ample testimony of record to indicatethat the actions of Kvingedal on the, morning ofJanuary 23, at which time he summarily and hastilydischarged Prue on the basis of an inquiry con-ducted in a partial and superficial manner, withoutgiving Prue an opportunity to meet the charges ofto otherwise explain the situation, indeed cuttingoff his attempt to explain, were such that I mayonly conclude that the discharge was discrimina-torilymotivated, and that the reason advanced byKvingedal in the discharge of Prue was a pretext se-ized upon by the Respondent to conceal the actualmotive for the discharge and that Prue would- nothave been discharged but for his union and otherconcerted activity, all of which were protected bythe Act.Shell Oil Co. v. N.L.R.B.,128 F.2d 206(C.A. 5). Even assuming,arguendo,that"-Guyette ORLEANS MFG. CO., INC.227and Dow had relayed information to Kvingedalclearly indicating threats by Prue, and that Kvin-gedal did in fact have an honest belief in the truthof the statements of Guyette and Dow, I wouldnevertheless find the discharge an interference,restraint, and coercion with the employees of theRespondent in the exercise of protected activityand a violation of Section 8(a)(1). For whateverthe Employer's motive, as stated by the Court inN.L.R.B. v. Burnup & Sims Inc.,379 U.S. 21 at 23"§ 8(a)(1) isviolated if it is shown that thedischarged employee was at the time engaged in aprotected activity, that the employer knew it wassuch, that the basis of the discharge was an allegedact of misconduct in the course of that activity, andthat the employee was not, in fact, guilty of thatmisconduct. In any event, having found that Pruedid not in fact threaten Guyette and Dow as allegedby the Respondent as the basis for the discharge, Ifindaccordingly that the Respondent by thedischarge of Prue discouraged membership in theUnion by discrimination in regard to his tenure ofemployment, thereby violating Section 8(a)(3) oftheAct, and by thesame act interfered with,restrained, and coercedits employees in the exer-cise of protected activity thereby violatingSection8(a)(1) of the Act.C. The Other Alleged Acts of Interference,Restraint,and CoercionThe General Counsel additionally alleges that theRespondent interferedwith,restrained,andcoerced its employees in the exercise of rightsguaranteed in Section 7 of the Act by the followingacts;(a) interrogation of employees concerningunion activities by, Supervisor Gilfillan on or aboutDecember 4, 1967, and January 9, 1967; (b) creat-ing the impression of surveillance of union activitiesand interrogating employees concerning union ac-tivities by SupervisorWilliam Curtis on or aboutJanuary 18, 1967;,(c) the offer,promise,and grantof a wage increase to its employees for the purposeof discouraging membership in or assistance to theUnion by Supervisor and Agent Bjarne Kvingedalon or about January 16, 1967; (d) maintaining arule forbidding--distribution of, literature, eitherwritten or printed, on the Respondent's premiseswithout written authorization.1.The alleged;interrogation of employees by FrankGilfillanJerryPrue, an employee of the Respondent, andno relativeof theKenneth Prue herein,testified es-sentially that,around the time that Kvingedal gavehis speech to the employees which was sometimelate in Novemberhe,, JerryPrue,had hada discus-:sion,with Gilfillan,a foremanof theRespondent,who ' spoketo him whileJerryPrue was workingand asked Prue if he knew anything about theUnion. Prue answered in the negative. Gilfillan thenasked him if he was going to a meeting in MorganCenter that night and Prue again answered in thenegative. Gilfillan in his version denied ever havingthis conversation with Prue. The contradicting ver-sions of Jerry Prue and Gilfillan raise a credibilityquestion. I do not credit the version of Jerry Prue.In discrediting his testimony I took into account notonly his demeanor while testifying but also the lackof coherence in his testimony. In fixing the time thealleged interrogation took place Prue testified asfollows:Q. Is there any event, perhaps, that mightfix the date in your mind?A. I know it was on a Monday, becausethere was supposed to have been a union meet-ing that same, following night.Prue testified further that he did not know therewas to have been a meeting in Morgan Center atthe time that Gilfillan spoke to him, stating that thiswas the first time he had heard anything about theUnion.Baseduponmy observation of thedemeanor of the witness Jerry Prue as he testifiedand based upon the obvious fact clear on therecord herein that union activity was a prime topicof conversation in the mill at the time, I simply donot credit his statement that he did not know of theunion meeting to be held at Morgan Center. I dis-credit Jerry Prue's version of the conversation withGilfillan.With respect to LarryBroe,also an employee oftheRespondent-Broe testified essentially thatsometimearound January 9, in the afternoon, Gil-fillan spoke to him while he was working and askedhim ifhe was goingto theunion meetingthat nightat Newport. This conversation was directly deniedby Gilfillan.Based onmy observation of thedemeanorof the witness as he testified, I credit thetestimony of Broe. I find, therefore, that the chargeof the complaintalleging interrogationby Gilfillanof Jerry Pruehas notbeen proven by substantial,probative evidence of record, and recommend thatthis portion of the complaint be dismissed and Ifind that the Respondent by Supervisor Gilfillan didinterrogateemployeeBroe_ in violation of Section8(a)(1) as allegedin the complaint.2.The creation of the impression of surveillance ofunion activities and interrogationby William CurtisAccording to Kenneth- Prue, Curtis approachedhim shortly before his discharge and stated that hehad heard that the employees needed only 20 morecards to get the Union in. Curtis denied this re-mark.In his testimony Curtis also denied hearingany, talk in the mill about the union meetingalthough it was a matter of discussion in the mill atthe time. Based on my observation of the demeanorof, the witness- Kenneth Prue,as he testified and thedemeanor of the witness Curtis as he testified, Icredit Prue's testimony in this regard and I find ,that 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurtis made the remark as alleged by Prue. I findthis to constitute an interrogation and that this in-terrogation,coming, as was indicated on therecord,againstabackgroundofdiscussionsbetween Curtis and other management supervisorson the topic of the union campaign, a prime topicat the mill, and directed to a key figure in the or-ganizingactivity, clearly gave the impression thattheRespondent was engaged in surveillance ofunion activities.Accordingly, I find that throughthis statement byWilliam Curtis, on or aboutJanuary 18, 1967, the Respondent violated Section8(a)(1) of the Act.3.The alleged offer, promise, and grant of a wageincreaseThe General Counsel alleges further that theRespondent on or about January 16, by SupervisorBjarne Kvingedal, offered, promised, and granted awage increase to its employees for the purpose ofdiscouraging membership in or assistance to theUnion. In this connection the record indicates thatthe Respondent promised an increase in wages andbenefits on January 16, 1967, effective February 1.There was testimony by Kvingedal indicating thatthe increase was based on the increase in minimumwages required under the Fair Labor Standards Actin the summer of 1966. Kvingedal testified that be-fore the advice to the employees dated January 16which notified them of the changes and improve-ments effective February 1, 1967, discussions wereheld by Kvingedal and various management person-nel including Walker, the production manager andCharles Maran, the plant engineer. Kvingedal alsotestified that he had additional conversations on thematter with Mr. Clinton Walker who was located inNew York City. Kvingedal testified that the deci-sion to effectuatethe increases was made sometimein December but it was not until January that they"wrapped it up." Kvingedal testified that hediscussed the benefitsand meetingthe Fair LaborStandard Act requirements with Mr. Walker in Julyand August of that year on various visits to NewYork City by Kvingedal or visits to Newport byClinton Walker. Kvingedal testified additionally ex-plaining the reason for granting benefits not only tothe day-rate employees but to the incentive-rateemployees.There is no question that the employees werenotified of the increased benefits on January 16,1967, and were granted benefits as alleged. Thequestion is whether or not, as the General Counselcontends, the Respondent's actions were for thepurposeofdiscouragingmembership in orassistance to the Union. The record indicates and itisnot contradicted that prior to the time thebenefits were promised to the employees on Janua-ry 16, 1967, the Respondent had discussed the in-creases in various management meetings in whichconcern was expressed for the fact that the newminimum wage scale required by the Fair LaborStandards Act would have to be applied effectiveFebruary 1, 1967, without "pricing us out of themarket." The General Counsel urges that, from theinconsistency evidenced by the Respondent's con-cern for pricing itself out of the market and the factthat it granted benefits in excess of that required bythe Act, it be found that the benefits were grantedfor the purpose of discouraging membership in orassistance to the Union in violation of Section8(a)(1) of the Act. I am not able to so conclude onthe basis of the testimony of this record. TheRespondent established clearly on this record avalid economic action stemming from a reasonedapproach to meeting the requirements of theminimum wage law.The grant of benefits in excess of that requiredby law, even though accomplished under circum-stances giving concern lest the producer be pricedout of the market and even where the grant is madeat a time when a segment of the employee comple-ment is being laid off due to a lack of backlog, doesnot necessarily represent an inconsistency, as urgedby the General Counsel herein, particularly wherereasonably explained by uncontroverted testimonyof record, and accordingly provides no basis forestablishing impropermotivation.The GeneralCounsel citesThe Bedford-Nugent Corp.,137 NLRB1030, which I found not applicable. There therecordrevealedtheRespondent'smotivationthrough his actions in inquiring of the employees asto the amount of the benefits which they expected,and the timing of the grant of the benefits, on thevery day of the Union's attempt to achieve recogni-tion, so as to clearly relate the grant to a counterac-tion of the union activity. I do not find that situa-tionherein. I do not find substantial credibleevidence of record to overcome the reasonablebasis for the offer, announcement, and grant of thebenefits advanced by the Respondent herein andaccordingly do not find that these actions weretaken for the purpose of discouraging membershipin or assistance to the Union as charged in the com-plaint. I will recommend that that portion of thecomplaint be dismissed.B.The Rule Forbidding Distribution of LiteratureThe General Counsel further alleges that theRespondent violated Section 8(a)(1) of the Act byinterfering with, restraining, and coercing its em-ployees by maintaining a rule forbidding distribu-tionof literature either written or printed onRespondent's premises without written authoriza-tion. The rule as published by the Respondent pro-vides that distribution of written or printed litera-tureon company premises without writtenauthorization is cause for disciplinary action. Therecord establishes the fact that the rule is publishedinan employee booklet passed out to all em-ployees. ORLEANS MFG. CO., INC.229It is well established that the no-solicitation andno-distribution rules which prohibit union solicita-tion or distribution of union literature on companyproperty by employees during their nonworkingtime are presumptively invalid unless the employercan demonstrate special circumstances establishingthe rule as necessary in order to maintain produc-tion or discipline.Walton Manufacturing Company,126 NLRB 697;Stoddard-QuirkManufacturingCo., 138 NLRB 615.While the Respondent herein asserts the ex-istence of such special circumstances I do not findsuch circumstances to have been established on therecord herein. Kvingedal testified essentially thatthe rule was based on a safety consideration, andon considerations involving continuity of produc-tion, stating that if small papers were distributedand then dropped on the floor, "it can't be sweptup, and we have elderly men, they have to stoopdown and pick all this stuff up." Kvingedal statedthat, these papers could sometimes slip into theblower having the effect of plugging up the boilersystem, and also amounted to a fire hazard in theevent it is ignited'by the heat in the blower. I findthis attempt by-the Respondent to assert as the ra-tionale for the rule the existence of potential inter-ference with production or potential fire hazard tobe totally unconvincing.The Respondent argued additionally that theUnion had ample means for getting literature intothe hands of the employees other than on companyproperty, citingN.L.R.B. v. Rockwell Manufactur-ingCompany (Dubois Division), 271F.2d 109(C.A. 3). However, the record herein does notestablish the existence of a situation involving theenforcement of the broad no-distribution rule forthe ' purpose of maintaining discipline in the plant.Accordingly, I find that by the maintenance of theno'-distribution rule herein the Respondent inter-fered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE2.The UnitedFurnitureWorkers ofAmerica,AFL-CIO,is a labor organizationwithinthe mean-ing of Section 2(5) of the Act.3.By discriminatorilydischarging Kenneth Pruebecause of his union activitythe Respondent en-gaged in unfair labor practices affectingcommercewithin the meaning of Section 8(a)(3) and (1) andSection 2(6) and (7) of the Act.4.By creating the impression of surveillance ofunion activities, by interrogating employees relativeto protected activity, and bymaintaininga rule for-bidding distribution of literature in the nonworkingareas of the Employer's premiseson nonworkingtime, the Respondent interfered with, restrained,and coerced its employees in the exercise of rightsprotected by Section 7 of the Act and thereby vio-lated Section 8(a)(1) and Section 2(6) and (7) ofthe Act.5.The aforesaid unfair labor practicesare unfairpractices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.6.The Respondent did not interrogate employeeJerry Prue through Supervisor Frank Gilfillan inviolation of Section 8(a)(1) as charged in the com-plaint.7.The Respondent did not offer, promise, andgrant a wage increase to its employees for the pur-pose of discouraging membership in and assistanceto the Union in violation of Section8(a)(1) ascharged in the complaint.THE REMEDYI shall recommend that the Company cease anddesist from violating Section 8(a)(1)-and (3), thatit reinstate Kenneth Prue with backpay computedin the manner set forth in F.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & -HeatingCo., 1,38 NLRB 716, and that ' it rescind withoutdelay, the broad no-distribution rule published inthe employee booklet. .Upon the foregoing findings of fact and conclu-sions of law and upon the entire record in this case,I recommend pursuant to Section 10(c) of the Actthe issuance of the following:The activities of the Respondent set forth in sec-tion Ill[, above, occurring in connection with itsoperations set forth in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent, Orleans Mfg. Co.,Inc., isengaged in commerce within themeaning of Sec-tion 2(6) and (7) of the Act.ORDERThe Respondent, Orleans Mfg. Co., Inc., Orleans,Vermont, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Dischargingorotherwisediscriminatingagainst any employee because of membership oractivity in United Furniture Workers of America,AFL-CIO, or any other labor organization.(b) Coercively interrogating employees as totheir union activity or that of fellow employees,creating the impression that union meetings arebeing kept under surveillance, maintaining a ruleforbidding distribution of literature on the Respond- 230DECISIONSOF NATIONALLABOR RELATIONS BOARDent's premises without authorization, or in anyother manner interfering with, restraining, or coerc-ing any employee in the exercise of his right to joinor assist a labor organization, or to refrain from sodoing.2.Take the following affirmative action neces-sary to effectuate the policies of the Act:(a)Offer immediate and full reinstatement toKenneth Prue to his former or substantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges, and makehim whole, in the manner described in the portionof the Trial Examiner's Decision entitled "TheRemedy" for any loss of earnings suffered byreason of the discrimination against him.(b)Notify Kenneth Prue if presently serving inthe Armed Forces of the United States of his rightto reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary, Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its, agents, for examination andcopying, all payroll records and reports and allother records necessary to ascertain the amount ofbackpay due under the terms of this RecommendedOrder.(d)Rescind without delay the broad no-distribu-tion rule as published in the employee booklet.(e) Post at its Orleans plantcopiesof the at-tached notice marked"Appendix."Copies of saidnotice,to be furnishedby theRegional Director forRegion 1, after being signed by a duly authorizedrepresentative of Respondent, shall be posted by itimmediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily displayed.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director for Region 1, inwriting,within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith.'IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges violations of theAct not specifically found herein.2 In the event that this RecommendedOrder is adopted by theBoard, thewords "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent thatthe Board'sOrder is enforced by a decree-of a United StatesCourt of Appeals, the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substitutedfor the words "a Decisionand Order "' In the event that thisRecommended -Order is adopted by the Board,this,provision shall be modified to read "Notifysaid RegionalDirector, inwriting,within 10days fromthe date ofthis Order,what steps Respondenthas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as,amended, we herebynotify our employees that:WE WILL NOT discourage membership inUnitedFurnitureWorkersofAmerica,AFL-CIO, or any other labor organization, bydischarging any of our employees. Nor will wediscourage membership in said Union or anyother labor organization by discriminatingagainst any of our employees in regard to theirhire, tenure of employment, or any term orcondition of their employment.-WE WILL NOT coercively ask employeesquestions about their union activities, sym-pathies, and desires, or those of other em-ployees.WE WILL NOT create the impression of sur-veillance of union activities.WE WILL NOT in any other manner' interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed to them bySection 7 of the Act.WE WILL offer to Kenneth Prue immediateand full reinstatement to his former position orone substantially equivalent thereto, withoutprejudice to his seniority and other rights andprivileges previouslyenjoyed byhim.We willalso pay him whatever loss of,pay he may havesufferedas a result of his discharge by us, withinterest thereon at 6 percent per annum.WE WILL rescindwithout delay the broad nodistributionrule as published in the employee'booklet.All our employeesare free to become or remain,or refrain from becoming or remaining,members ofthe above-named UnitedFurnitureWorkers ofAmerica, AFL-CIO,or any other labor organiza-tion.ORLEANS MFG. CO., INC.(Employer)DatedBy(Representative) (Title)NOTE:We will notify Kenneth Prue if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement-upon application inaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended,after discharge from the Armed Forces. ORLEANS MFG. CO., INC.231This notice must remain posted for 60 consecu-communicate directly with the Board's Regionaltive days from the date of posting and must not beOffice, 20th Floor, John F. Kennedy Federal Build-altered,defaced,or covered by any other material.ing,Cambridge and New Sudbury Street, Boston,If employees have any question concerning thisMassachusetts02203, Telephone 223-3330.notice or compliance with its provisions,they may